DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is Examiner’s statement of reasons of allowance.
The current application is directed to apparatus and method for generating a foreground mask for an intermediate image frame among a group of image frames. As per independent claim 1, prior art taken alone or in combination with fails to disclose or teach the apparatus recited. Specifically, in claim 1 the following limitations are not taught in prior art:
“receive a sequence of image frames comprising a group of image frames and an intermediate image frame; 
generate a group of foreground (FG) masks based on application of a trained Neural Network on the group of image frames; 
select a Region-of-Interest (RoI) from a first image frame of the group of image frames based on a first FG mask of the generated group of FG masks, wherein the first FG mask corresponds to the first image frame; 
extract, from the first image frame, a set of first feature vectors for a corresponding set of pixels within the selected RoI; 
extract, from the intermediate image frame, a second feature vector for a first pixel of the intermediate image frame; 
estimate a first mask value for the first pixel of the intermediate image frame based on application of a statistical function on the extracted set of first feature vectors and the extracted second feature vector; and 
generate an intermediate FG mask for the intermediate image frame based on the estimated first mask value and re-estimation of mask values for remaining pixels of the intermediate image frame.”

Independent claim 17 comprises similar features as recited in claim 1 above.
The closest prior art includes Bogdanovych et al. (US Patent 10,402,689 B1), Dharur et al. (US Publication 2020/0193609 A1), Li et al. (US Publication 2016/0171293 A1), Zhang et al. (US Publication 2007/0237393 A1), and Elgammal et al. (A. Elgammal, R. Duraiswami, D. Harwood and L. S. Davis, "Background and foreground modeling using nonparametric kernel density estimation for visual surveillance," Proc IEEE, vol. 90, no. 7, pp. 1151-1163, July 2002). Prior art taken alone or in combination with fails to disclose or teach the limitations listed above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664